I would like to congratulate you, Sir, and your 
friendly country, Uganda, on your election as President 
of the General Assembly at its current session and to 
wish you success in leading the work of the session, 
bearing in mind the important and neutral role of the 
President of the General Assembly. I would also like to 
thank your predecessor, Mr. John Ashe, for his efforts.

Many events and significant changes have taken 
place since I stood here last year (see A/68/PV.21). Those 
events have surprised many of the countries represented 
here today, but they did not surprise us, since we have 
been warning the international community about 
trends leading towards the current situation for the past 
three and a half years. Speeches from this rostrum have 
focused on the economic and political crises that we 
have been waiting for the international community to 
resolve. However, talking about such issues is no longer 
a priority.

What we have been witnessing for a few months is 
much more dangerous than all the political and economic 
crises that have been happening in the world. More than 
once and from more than one international platform, we 
have talked about the grave threat of terrorism that is 
striking Syria. We said that such terrorism would not be 
limited to the territory of my country, since terrorism 
has no boundaries. Extremist ideologies acknowledge 
only themselves and do not recognize anything but 
slaughter, murder and torture. Today we are witnessing 
what the Islamic State in Iraq and the Levant (ISIL), the 
most dangerous terrorist organization in the entire world 
in terms of its unprecedented funding and brutality, is 
doing to Syrians and Iraqis of all stripes and religions. 
That terrorist organization is enslaving women, raping 
them and selling them in slave markets. It decapitates 
and cuts off limbs, teaches children to slaughter and 
murder and destroys historical and cultural monuments, 
as well as Islamic and Christian symbols.

All that is happening before the eyes of the entire 
world and countries that have vowed always to fight 
terrorism, even though they themselves have not 
experienced the scourge of terror. Today I stand here 
to ask the following. Is it not time for all of us to stand 


united in the face of the serious threat of terrorist takfiri 
ideology worldwide? Has the time not come for all of us 
to admit that ISIL, the Nusra Front and other Al-Qaida 
affiliates will not remain within the borders of Syria and 
Iraq but will spread to every place that they can reach, 
starting with Europe and America? Should we not learn 
the lesson of what happened in previous years and unite 
all international efforts so as to deal with those groups? 
Those organizations have rallied extremists from all 
corners of the Earth and brought them to one place to 
train and arm them. They then spread their ideology 
and terrorism through those extremists back to where 
they came from.

Some people may say that a resolution was recently 
adopted unanimously under Chapter VII of the Charter 
of the United Nations in order to prevent the expansion 
of that organization and other terrorist groups and to 
eradicate them. It is true that it is better to arrive late 
than never. The resolution, adopted on 15 August, in 
fact came too late. However, the issue here is whether 
everyone is serious about its implementation, as we 
have not yet seen any serious steps to implement it. 
Furthermore, we have not seen any real sense of fear 
among the regional States that continue to provide all 
kinds of support to those terrorist groups, not enough 
fear to cause them to work for the implementation of 
the resolution. On the contrary, what we see on the 
part of the United States Administration is a policy of 
double standards and alliances in order to carry out 
certain political agendas, in particular by supporting 
with money, weapons and training groups that they call 
moderate.

That will lead only to more violence and terrorism, 
the shedding of more Syrian blood, a protracted Syrian 
crisis and the prevention of any political solution. 
Such behaviour creates fertile ground for the growth 
of terrorist groups that are committing the most 
heinous crimes on Syrian territory. That requires all 
of us to seriously and effectively address and eradicate 
terrorism in order to restore security and stability in 
Syria and the region. Today, enslaved women look to 
us to see what we will do for them, their sisters and 
their children. The sons and daughters of the victims 
beheaded by ISIL await our action and our response in 
the face of the atrocities that are being committed daily 
by that terrorist organization, the Nusra Front and other 
groups.

Combating terrorism cannot be achieved through 
unimplemented United Nations resolutions. Intentions 
are meaningless. We can fight terrorism through 
the real implementation of resolutions or, clearly, by 
means of military strikes. But, most importantly, it 
can be achieved by preventing States from arming, 
supporting, training, funding and smuggling those 
terrorist groups. We must also deprive terrorism of its 
resources. Striking terrorism militarily while some 
States continue to support terrorist groups will create a 
vicious cycle from which the international community 
will not escape for decades.

Military strikes should take place at the same time as 
the implementation of Security Council resolution 2178 
(2014), adopted on 24 September under Chapter VII. 
We must also put pressure on countries that provide 
multifaceted support to such terrorist groups. Those 
countries are well known to us all. The most important 
issue is to put pressure on those countries that have 
exported and continue to export extremist Takfiri 
ideology, thereby seriously jeopardizing international 
peace and security. ISIL is an ideology transformed into 
an organization that is supported, armed and trained 
to be unleashed against Syria, Iraq and Lebanon like a 
monster.

Let us together put an end to that ideology and 
its exporters. Let us simultaneously put pressure on 
the countries that have joined the coalition led by the 
United States so as to put an end to their support of 
armed terrorist groups. Only then does combating 
terrorism militarily become viable. Otherwise, our 
presence there will not measure up to the tears of the 
captives, enslaved women and children who have fallen 
victim to Daesh, the Nusrah Front and other groups.

Once again, the Syrian Arab Republic reiterates 
that it stands with any international effort to combat 
terrorism. We stress that that must be done with full 
respect for the lives of innocent civilians and for 
national sovereignty, in conformity with international 
agreements. At the same time, the Syrian Arab 
Republic would like to thank all countries that have 
stood firm and rejected any prejudice to the sovereignty 
of other States, underscoring respect for international 
resolutions.

It is high time to unite all our efforts against 
such terrorism, since everyone is surrounded by the 
imminent threat and no country is immune to it. My 
country maintains its declared position of the 1980s 
with regard to fighting terrorism before it becomes 
rampant, as is currently happening.


In Syria we respect our commitments and honour 
our promises and pledges. We have confirmed that 
position on more than one occasion, particularly since 
the beginning of the Syrian crisis.

Syria agreed unconditionally to attend the Geneva II 
Conference on Syria and participated in its deliberations 
with an open mind, although we were convinced that 
the solution to the crisis should be Syrian-owned and 
take place on Syrian territory. However, as a goodwill 
gesture, in order to put an end to the shedding of Syrian 
blood, we went to Geneva, only to find a delegation that 
was not negotiating on behalf of Syrians.

First, that delegation has no influence whatsoever 
on the ground in Syria and has neither popularity nor 
legitimacy among the Syrian people. The delegation 
was negotiating with the Syrian Government while 
following the orders of its Western masters. It does 
not believe in combating or contronting terrorism. 
Furthermore, that delegation does not respect Syria’s 
sovereignty and territorial integrity. and it verbally 
refuses to ask terrorist groups to stop their terrorist acts. 
We know that that opposition and delegation would not 
be able to pressure anyone, either armed groups or any 
Syrian faction on the ground.

We went to Geneva with the priority of combating 
terrorism, since we believed, and continue to believe, 
that we cannot embark on any political solution while 
terrorism is still rampant in Syria. Some in Geneva 
opposed our acknowledging the fight against terrorism 
as a priority, although it is a paramount part of the 
provisions of the Geneva declaration. However, the 
delegation of the so-called coalition continued to reject 
any proposal to tackle or to condemn terrorism.

Now we see the entire international community 
adopting our view that fighting terrorism is the top 
priority and that nothing whatsoever can be done as 
long as terrorism brutally strikes everything in its way 
and terrorists return to countries from which they came. 
Once again, we emphasize that we are ready for, and 
even actively seek, a political solution in Syria and talks 
with all honourable opposition members who oppose 
terrorism in Syria and among Syrians themselves on 
Syrian territory.

Everyone assumed their responsibility in the 
presidential elections, which took place before the eyes 
of the world. The will of the Syrian people is greater 
than that of all those who have tried to suppress it for 
more than three years now. That was demonstrated 
when the entire world heard the voice of the Syrian 
people both inside Syria and beyond.

Now, after the presidential elections, we would 
like to tell all those who desire and look forward 
to a political solution in Syria that they must first 
respect the Syrian people’s will, which was expressed 
explicitly, clearly, firmly and loudly. For the first time 
in Syria’s modern history, they chose their President 
in multiparty elections, with international monitors 
from several countries who witnessed the integrity and 
transparency of the elections, as well as the enthusiasm 
of the people to participate in them.

I would like to emphasize that the Syrian people 
have made their choice. Those who want to speak on 
behalf of the people must first be representatives of the 
people and, secondly, must respect the people’s will 
and their decisions. Any dialogue must therefore be 
based on respect for the will of the Syrian people and 
their decisions. Accordingly, we are open to a political 
solution in Syria with a genuine opposition that seeks 
the prosperity, stability and security of Syria — an 
opposition that does not depend on external elements 
and speak on their behalf, an opposition that has an 
impact in Syrian territory and has deep roots inside 
Syria, not in hotels and Western capitals. It must be 
a national opposition that upholds fighting terrorism 
as its priority and encourages the ongoing national 
reconciliation efforts, paving the way for a successful 
political solution.

Humanitarian needs in many basic areas have 
increased because of the continuing terrorist attacks in 
Syria. The inhumane sanctions imposed by the European 
Union and the United States have exacerbated the poor 
living conditions of Syrian civilians. At the same time, 
my Government is striving to meet the basic needs of 
our citizens, in particular those forced by terrorist acts 
to flee their homes. We are doing that in cooperation 
with the United Nations and its humanitarian agencies, 
in the context of the humanitarian response plans 
agreed by those bodies with the Syrian Government.

We should note that a great number of our people 
have been forced to seek refuge in neighbouring 
countries. Regrettably, some of those countries put 
displaced Syrians in military training camps resembling 
places of detention in order to train them to take up 
arms. From this rostrum, I underscore the fact that the 
Syrian State guarantees for those citizens who wish it 
a safe return and a decent life, free from the inhumane 


conditions that they suffer in those camps. I affirm 
Syria’s readiness to make every effort to deliver aid 
from international organizations to all Syrian citizens, 
without any discrimination whatsoever and wherever 
they are, in the context of respect for our national 
sovereignty.

The Syrian Arab Republic confirms its resolve with 
regard to the full restoration of the occupied Syrian 
Golan up to the line of 4 June 1967. It also emphasizes 
its rejection of all actions taken by Israel, the occupying 
Power, to change the natural, geographical and 
demographic characteristics of the Golan, in clear 
violation of the relevant Security Council resolutions, 
in particular resolutions 497 (1981) and 465 (1980).

Syria also affirms that the Palestinian question is 
the central issue for the Syrian people, who support 
the inalienable and legitimate rights of the brotherly 
Palestinian people, particularly their right to return, 
to self-determination and to establish an independent 
State on their land, with Jerusalem as the capital.

Last September, Syria accepted the initiative of the 
President of the Russian Federation, His Excellency 
Mr. Vladimir Putin, and acceded to the Chemical 
Weapons Convention on the basis of the need to render 
the Middle East a zone free of nuclear weapons and 
all weapons of mass destruction. We also wanted to 
prove to the whole world our commitment to stand firm 
against any use of chemical weapons. Syria has met its 
obligations pursuant to its accession to the Convention 
and has fulfilled its commitments despite the current 
difficult situation.

Were it not for Syria’s cooperation with the 
Organization for the Prohibition of Chemical Weapons 
(OPCW)-United Nations Joint Mission, the Mission 
could not have completed that task. The Special 
Coordinator of the Joint Mission, Ms. Sigrid Kaag, 
expressed her happiness at and gratitude for the Syrian 
Government’s fruitful and constructive cooperation, 
which led to the completion of that unprecedented work.

As a State party, Syria is committed to the full 
implementation of the provisions of the Chemical 
Weapons Convention within the framework of the 
OPCW. However, the big question remaining is whether 
those who are supplying terrorists with chemical and 
other types of weapons will stop doing so and abide 
by international law, especially the Chemical Weapons 
Convention and the Security Council resolutions related 
to terrorism.

Syria stresses that a Middle East zone free of all 
weapons of mass destruction cannot be established 
unless Israel, the only nuclear Power in the region, 
accedes to all treaties banning the proliferation of 
such weapons and puts its nuclear facilities under 
the supervision of the International Atomic Energy 
Agency. At the same time, we emphasize the right of 
all countries to acquire and develop nuclear technology 
for peaceful uses.

The imposition of unethical, unilateral coercive 
economic measures by the United States and the 
European Union contravenes international law and the 
principles of free trade. Therefore, we call for lifting 
the blockade that the United States has imposed on 
Cuba for decades, and we renew our call to lift and 
stop all the unilateral coercive measures imposed on 
Syria and the peoples of other countries, such as Iran, 
the Democratic People’s Republic of Korea, Venezuela 
and Belarus.

We look forward to the United Nations being 
able to realize the aspirations of our peoples to live 
in dignity and to achieve development and food self-
sufficiency, free from all forms of terrorism, tension 
and confrontation, in implementation of the principles 
and purposes of the Charter of the United Nations, in 
particular safeguarding the States’ sovereignty and 
equality in rights and obligations. We also believe that 
priority should be given to concerted efforts by the 
international community to combat the terrorism of 
Daesh, Nusra Front and other Al-Qaida affiliates and 
to drain their resources so that security and stability 
will prevail in our region and the entire world.
